Citation Nr: 1025220
Decision Date: 07/07/10	Archive Date: 09/09/10

Citation Nr: 1025220	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-08 143	)	DATE JUL 07 2010
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee, status post meniscal debridement, 
including as secondary to service connected right knee and 
lumbosacral spine disabilities. 

2.  Entitlement to a rating in excess of 20 percent for 
spondylolisthesis of the lumbosacral spine with degenerative disc 
disease, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321.
 
3.  Entitlement to a rating in excess of 10  percent for 
patellofemoral chondromalacia of the right knee with degenerative 
joint disease, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321.
   
4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
4.16(b).  
 


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1959 to January 
1963.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2007 rating decision, in which the RO denied service 
connection for degenerative joint disease of the left knee, 
status post meniscal debridement; a rating in excess of 20 
percent for grade 2 spondylolisthesis of L5-S1, with degenerative 
disc disease; a rating in excess of 10 percent for patellofemoral 
chondromalacia of the right knee, with degenerative joint 
disease; and entitlement to a TDIU.   In February 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2009 and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2009.  

As alluded to above, the Veteran's claim for an increased rating 
for lumbosacral spine disability was originally characterized as 
a claim for increased rating for grade 2 spondylolisthesis of L5-
S1, with degenerative disc disease.  However, to give the Veteran 
every possible consideration, the Board has recharacterized this 
claim as reflected on the title page.  

The Board's decision on the claims service connection for 
degenerative joint disease of the left knee and the claims for 
increase for spondylolisthesis of the lumbosacral spine with 
degenerative disc disease and patellofemoral chondromalacia of 
the right knee with degenerative joint disease is set forth 
below.  The matter of entitlement to a TDIU is addressed in the 
remand following the order; this matter is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran when further action, on his part, is 
required. 

  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  Probative medical evidence clearly and unmistakably shows 
that the Veteran's left knee disability preexisted service and 
was not aggravated by service, and that, therefore, there is no 
medical nexus between the Veteran's left knee disability and 
service.

3.  The only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's left knee disability 
and his service-connected right knee disability and/or 
lumbosacral spine disability weighs against the claim.

4.  The Veteran's service-connected lumbosacral spine disability 
has primarily been manifested by decreased range of motion with 
pain; however, forward flexion of the thoracolumbar spine has not 
been limited to 30 degrees or less, and there has been no 
ankylosis of the thoracolumbar spine, no separately ratable 
neurological manifestations of the lumbosacral spine disability, 
and no incapacitating episodes of intervertebral disc syndrome 
(IVDS) necessitating bed rest prescribed by a physician. 
 
5.  At no point pertinent to the current claim for increase has 
the Veteran's service-connected lumbosacral spine disability been 
shown to be so exceptional or unusual as to render the schedular 
criteria inadequate for rating the disability.

6.  Pertinent to the current claim for increase, the Veteran's service-connected patellofemoral chondromalacia 
of the right knee with degenerative joint disease has been 
manifested by complaints of pain on motion, but with flexion 
limited to no less than 125 degrees and extension limited to no 
more than 0 degrees; however, the Veteran has also had slight recurrent subluxation (comparable to instability) of the right knee.

7.  At no point pertinent to the current claim for increase has 
the Veteran's service-connected right knee disability been shown 
to be so exceptional or unusual as to render the schedular 
criteria inadequate for rating the disability.
 

CONCLUSIONS OF LAW

1.   The criteria for service connection for left knee 
disability, to include as secondary to service connected right 
knee disability and low back disability are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.303, 3.310 (2009).
   
2.  The criteria for a rating in excess of 20 percent 
spondylolisthesis of the lumbosacral spine with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, and Formula for Rating 
IVDS Based on Incapacitating Episodes (2009).

3.  The criteria for a rating in excess of 10 percent for 
patellofemoral chondromalacia, right knee, with degenerative 
joint disease, on the basis of limitation of motion, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2009).

4.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a separate 10 percent, but no higher, rating for 
patellofemoral chondromalacia, right knee, with degenerative 
joint disease, on the basis of recurrent subluxation of the right 
knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).    
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between a Veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, an October 2005 pre-rating letter provided notice 
as to what information and evidence was needed to support the 
claim for service connection for left knee disability on a direct 
basis, as well as what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  The letter also specifically informed the 
Veteran to submit any evidence in his possession pertinent to the 
claim (consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).

A subsequent July 2007 pre-rating letter provided notice as to 
what information and evidence was needed to support the claim for 
service connection for left knee disability on a secondary basis 
and to support the claims for a higher rating.  This letter also 
reiterated what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA, and again informed the Veteran to submit any evidence in his 
possession pertinent to the claims (consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 then in effect).  Additionally, 
the letter provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations 
consistent with Dingess/Hartman.  The December 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of these letters.  Hence, the October 2005 and July 2007 
letters-which meets Pelegrini's and some of Dingess/Hartman's 
content of notice requirements-also meets the VCAA's timing of 
notice requirement.

The Board notes that the February 2009 SOC set forth the 
pertinent rating criteria for evaluating low back disability and 
knee disability.  While this notice was provided after the RO's 
initial rating decision, subsequently, the November 2009 
supplemental SOC (SSOC) reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA medical records, private 
treatment records and the reports of March 2006, March 2007 and 
November 2007 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his wife.  No further RO action on 
this matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO/AMC, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected disability 
by a service-connected disability.  See 38 C.F.R. § 3.310.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

[Parenthetically, the Board notes that in October 2006, VA 
amended that portion of 38 C.F.R. § 3.310 pertaining to secondary 
service connection on the basis of aggravation.  However, as 
explained in more detail below, as the appellant does not allege, 
and the evidence does not suggest, any secondary medical 
relationship based on aggravation, any further discussion of this 
amendment is unnecessary.].

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F. 3rd 1089 
(Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The underlying disorder, as opposed to the symptoms, 
must be shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Considering the pertinent evidence in light of the above- noted 
legal authority, the Board finds that the claim for service 
connection for left knee disability, to include as secondary to 
service connected right knee and/or lumbosacral spine 
disabilities, is not warranted. 

Service treatment records reflect that on November 1958 
enlistment examination, the Veteran's lower extremities were 
found to be normal.  Similarly, on his November 1958 report of 
medical history at enlistment, the Veteran did not report any 
knee problems.  However, in November 1960, the Veteran was seen 
by medical personnel due to a complaint of dislocation of the 
knee and was referred for an orthopedic consultation later in 
November 1960.  During the orthopedic consultation, the Veteran 
reported that something in his knee would go out of place, 
resulting in the knee pointing straight sideways.  The knee would 
subsequently pop back into place and he would get a painful 
effusion.  The Veteran noted that he had had a similar problem 
prior to enlisting in the service and that at that time, his 
treating physician ended up draining the knee and placing an 
elastic wrap on it for two weeks.  

Physical examination of the knee revealed a slightly lax medial 
collateral ligament that was not completely torn and intact 
cruciate ligaments.  Consequently, the examiner did not think 
that the knee could be completely dislocated.  However, the 
patella was lax and the examiner thought that it would be 
possible to dislocate the knee.  Also, the results of a patellar 
grinding test were positive, and grating of the knee and a one 
way click upon movement were also noted.  Thus, the examiner felt 
that the Veteran had some minimal chondromalacia.  The examiner 
noted that it was very likely that the Veteran either had a torn 
meniscus or else more likely a laterally subluxing patella.  The 
examiner found that it was clearly an injury, which had existed 
prior to entry into service.  

The Veteran was seen for an orthopedic consultation again in 
November 1961, complaining of problems with the left knee.  An X-
ray of the knee showed a questionable loose body in the left knee 
joint.  It was noted that the Veteran's left knee symptoms seemed 
more related to subluxation or disclocation of the patella than 
to the loose body.  The Veteran did not wish to have surgery so 
he planned to continue with his daily routine until leaving 
service.  On January 1963 separation examination, the lower 
extremities were found to be normal and no left knee problems 
were noted.  

A September 2005 VA outpatient progress note reflects that the 
Veteran was evaluated for a left knee lateral meniscal tear.  In 
October 2005, the Veteran had diagnostic arthroscopic surgery on 
the knee, along with lateral meniscal debridement and removal of 
a loose body.  

On March 2006 VA examination, examination of the Veteran's left 
knee revealed full range of motion without pain.  The ligaments 
were stable and Lachman's sign was negative.  Drawer sign was 
negative and McMurray sign was negative.  X-rays of the left knee 
revealed some mild loss of lateral joint space and an otherwise 
negative examination.  

The examiner found that the Veteran had a history of a lateral 
meniscus tear of the left knee with loose body.  The examiner 
noted that the Veteran had demonstrated a couple of episodes of 
knee locking in the Marine Corps but it was never treated.  

It was the examiner's opinion that it was less likely than not 
that the Veteran's current left knee condition was caused by his 
military service.  The examiner noted that the service treatment 
records indicated that the Veteran's left knee condition existed 
prior to the service.  The examiner also noted the Veteran was 
able to get through his tour of duty with his knee as it was.  
The knee had locked up on him a couple of times in the service 
but he never had it treated and he had only recently undergone 
arthroscopic surgery, which had improved the knee and relieved 
his symptoms.  The examiner commented that the original injury 
occurred prior to the Veteran going into service and it did not 
appear from the records that his Marine Corps service had made 
the knee any worse.    

In a September 2006 statement, the Veteran indicated that he had 
surgery on the left knee in October 2005 and that a large growth 
was taken from behind his kneecap.  The Veteran reported that 
before the surgery he had fallen quite a bit due to his leg going 
out.  

On November 2007 VA orthopedic examination, the examiner found 
that the Veteran's left knee condition was less likely than not 
caused by, or a result of the service connected right knee 
condition and lumbar spine condition.  There was no medical 
evidence to link the left knee problems to either disability, and 
chondromalacia or patellofemoral syndrome in the right knee, and 
degenerative disc disease in the lumbar spine, would not cause a 
torn meniscus in the left knee.  There was no evidence of unusual 
wear and tear on the left leg because of the service-connected 
conditions.  The Veteran's compensation examinations in the past 
revealed a normal gait.  The Veteran was walking with a slight 
limp at the time of the examination but he was favoring the left 
knee, which was his newly claimed condition.  

The Veteran informed the examiner that he was claiming the left 
knee condition as a result of a hit and run accident in the 
military.  However, the examiner noted that all the service 
treatment records indicated that the hit and run accident 
affected the right knee.  There was no evidence of being hit in 
the left knee during the accident.  There were no medical records 
to confirm that the Veteran was struck in the left knee.  

At the outset, the Board notes that no left knee problems were 
noted at entrance into service; consequently, the Veteran is 
presumed to have been in sound condition when he entered service.  
However, when the Veteran was subsequently seen for complaints of 
knee dislocation and effusion in November 1960, he specifically 
reported that he had had similar problems prior to service and 
the examining medical professional specifically found that the 
Veteran's injury, noted to be either a torn meniscus or subluxing 
patella, was clearly an injury, which had existed prior to entry 
into service.  Also, the March 2006 VA examiner, after reviewing 
the service treatment records similarly concluded that the 
Veteran's left knee injury/disability had existed prior to 
service.   There are no medical findings of record to the 
contrary.  Thus, the Board finds that, there is clear and 
unmistakable evidence-specifically, the November 1960 finding in 
the service treatment records, and the finding of the March 2006 
VA examiner-that the Veteran's left knee disability pre-existed 
service.    

The question remains, however, as to whether the Veteran's 
current left knee disability is medically related to service on 
the basis of aggravation.  As noted above, rebuttal of the 
presumption of soundness also requires that VA establish, by 
clear and unmistakable evidence, that the Veteran's disability 
was not aggravated in service.  After further reviewing the 
record in this case, the Board finds that the presumption of 
soundness is rebutted in light of the fact that the only 
competent and probative medical opinion to address the 
aggravation question weighs against the claim. 

In this regard, the March 2006 examiner specifically found that 
it did not appear that the Veteran's military service made his 
pre-existing knee disability any worse.  The examiner noted that 
the Veteran was able to get through his tour of duty without 
receiving treatment for the knee and that he had only recently 
underwent arthroscopic surgery for the knee.  The Board finds 
that this opinion-based, as it was on both examination of the 
Veteran and review of the record-is probative of the medical 
nexus question.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary, existing medical opinion-
that is, one indicating that the Veteran's left knee disability, 
in fact, related to service, to include on the basis of 
aggravation of a pre- existing disability.

As probative medical evidence clearly and unmistakably shows that 
the Veteran's left knee disability pre-existed service and was 
not aggravated thereby, the presumption of soundness has been 
rebutted, and service connection for left knee disability on a 
direct basis is not warranted.    

The Board must finally consider whether the pre-existing knee 
disability is secondary to the Veteran's service connected right 
knee and/or low back disabilities.  In this regard, the Board 
finds probative the opinion of the November 2007 VA examiner, the 
only medical opinion of record to address the question of a 
secondary relationship.  The examiner indicated that he had 
reviewed the Veteran's claims file and interviewed the Veteran 
about his medical history.  The examiner found that the Veteran's 
left knee condition was less likely than not caused by, or a 
result of the service connected right knee condition and lumbar 
spine condition and    provided a detailed rationale for this 
finding, indicating that there was no medical evidence to link 
the left knee problems to either disability; chondromalacia or 
patellofemoral syndrome in the right knee, and degenerative disc 
disease in the lumbar spine, would not cause a torn meniscus in 
the left knee; there was no evidence of unusual wear and tear on 
the left leg because of the service-connected conditions; and the 
Veteran's compensation examinations in the past revealed a normal 
gait.  As such, the November 2007 VA examiner's opinion does not 
support a finding of secondary service connection for the left 
knee disability.   
  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary, existing medical opinion-
that is, one indicating that the Veteran's left knee disability 
was caused or aggravated by his service-connected right knee 
disability or lumbosacral spine disability.   

In addition to the medical evidence, in adjudicating the claim, 
the Board has considered the Veteran's and his wife's written 
assertions; however, none of this evidence provides a basis for 
allowance of the claim.  Matters of diagnosis and etiology are 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his 
wife are not shown to be other than laypersons without the 
appropriate medical training and expertise, neither is competent 
to render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for degenerative joint disease of the left 
knee, status post meniscal debridement, including as secondary to 
service connected right knee and low back disabilities,  
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent, 
probative evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III. Increased ratings

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's history is to be considered when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet .App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).   Each 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which functional 
loss due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

A.  Low Back disability

The 20 percent rating for the Veteran's service- connected 
spondylolisthesis of L5-S1 with degenerative disc disease was 
assigned under Diagnostic Code 5239, for spondylolishtesis of the 
lumbar spine.   Effective September 26, 2003, spondylolisthesis 
is evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  However, as the Veteran's service 
connected low back disability also encompassed degenerative disc 
disease a rating under Code 5243 for intervertebral disc syndrome 
(IVDS) must also be considered.  IVDS may be rated under the 
General Formula or based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities are 
combined under § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a rating of 20 percent for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher rating of 40 
percent is warranted for disability of the thoracolumbar spine 
either where forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating is warranted where there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that a rating in excess of 20 percent 
for the low back disability is not warranted at any point 
pertinent to the claim for increase.

On March 2006 VA orthopedic examination, the Veteran reported low 
back pain that that went into the legs as far down as the calves 
with prolonged walking or standing.  He indicated that walking 
was limited to 200 or 300 yards before his legs would hurt and he 
would have to sit down.  There were no associated symptoms such 
as bowel or bladder impairment or weakness, but the Veteran did 
experience some numbness.  The Veteran did not fall.  

Physical examination of the lumbar spine revealed that the 
Veteran had 90 degrees of flexion with no loss of motion after 3 
repetitions.  His extension was 20 degrees with no loss of motion 
after 3 repetitions.  Lateral flexion was 24 degrees each way and 
rotation was 30 degrees each way.  There was no loss of motion 
after repetition of either lateral flexion or rotation.  Also, 
there was there was no pain associated with any of the movements.  

A neurological examination revealed 1+ knee reflexes right and 
left.  There was absent ankle reflexes on both sides.  The 
Veteran had good dorsalis pedal pulses.  He was able to walk on 
his heels and toes normally.  Straight leg raise in the sitting 
and supine position was negative.  There was no leg pain and no 
objective numbness in the feet or legs.  There was no lumbar 
muscle spasm and no spinal deformity present.  

X-rays of the lumbar spine revealed grade 2 spondylolisthesis of 
L5 on S1 with significant loss of joint space between L5 and S1.  
The examiner diagnosed the Veteran with spondylolisthesis of L5-
S1.     

On March 2007 VA examination, the Veteran reported achy, dull, 
throbbing pain across the lower back.  He described the pain as 
constant and moderate in degree.  He also reported severe flare-
ups occurring on a weekly basis.  The precipitating factors for 
the flare-ups were bending, lifting, carrying things or prolonged 
sitting. The alleviating factors were rest and heat.  

Physical examination revealed pain on motion and tenderness.   
Posture, head position and gait were all noted to be normal and 
the Veteran's back was found to be symmetrical in appearance.  
Motor examination produced normal findings.  

Active range of motion of the thoracolumbar spine was 60 degrees 
flexion with pain and an additional five degree loss of flexion 
with pain after repetitive use; 15 degrees extension with pain 
and an additional five degree loss of extension with pain after 
repetitive use; 20 degrees right and left lateral flexion with 
pain and five degree loss of lateral flexion on each side with 
pain after repetitive use; and 15 degrees left and right rotation 
with pain and no additional loss of motion after repetitive use.  
The examiner noted that a prior March 2006 X-ray of the lumbar 
spine had produced a diagnostic impression of bilateral 
spondylosis and spondylolisthesis at L5-S1, grade 1.

The examiner diagnosed the Veteran with spondylolisthesis of L5-
S1 with degenerative disc disease.  Regarding daily activities, 
the examiner found that the Veteran's low back disability had a 
moderate effect on his ability to do chores, to shop, to 
participate in recreational activities and to travel; and a mild 
effect on bathing, dressing and grooming. 

In an August 2007 letter the Veteran's wife indicated that the 
Veteran had problems sleeping at night due to back discomfort.  
He never seemed to find a comfortable position.  The couple had 
had to hire a handy man for chores around the house that required 
lifting and bending as he was unable to do these chores.  

The wife also indicated that the Veteran experienced problems 
when riding in the car for long periods.    His back hurt all the 
time and he took Tylenol for arthritis 5 to 6 times per day for 
the pain.  The back and knee pain limited all his daily 
activities.   

On November 2007 VA orthopedic examination, the Veteran reported 
that he had constant pain across the lower back at the belt 
level.  The pain sometimes radiated to the hips depending on his 
positioning.  There was no other radiation.  There was stiffness 
and weakness of the lower back.  Treatments included Tylenol and 
heat, which did help somewhat, with no noted side effects.  

The Veteran reported that flare-ups were caused by prolonged 
sitting, standing or walking and that the pain was severe.  The 
frequency and duration varied.  The flare-ups were alleviated by 
the Tylenol and heat, and by rest.  The Veteran indicated that he 
had to be able to rest frequently, which additionally limited his 
functioning.  

The Veteran ambulated with a cane and did not use a back brace.  
He was not able to walk very far at all due to his back and his 
knees and he was unsteady with a history of falls.  There was no 
evidence of episodes of incapacitating episodes required bedrest 
prescribed by a physician in the prior 12 months.  The Veteran 
had not had any surgeries on his lower back.  

The Veteran reported that he had last worked as a truck driver in 
2002 and at that time he had difficulty with prolonged sitting 
and getting in and out of the truck.  However, the examiner noted 
that the Veteran apparently retired as a result of a heart 
condition and diabetes.  

The Veteran indicated that he had to have help rising from a 
sitting to a standing position, such as getting out of bed or 
getting off the couch.  It was getting harder and harder for him 
to do things around the house and he had had to pay someone to do 
many of the chores.  He was able to perform basic activities of 
daily living but he did need his wife's assistance occasionally.  

Physical examination revealed no obvious deformity.  There was 
some tenderness to palpation and no spasms were noted.  Range of 
motion of the lumbar spine was 60 degrees flexion, with pain at 
the endpoint and no loss of motion with repetition, 20 degrees 
extension, becoming reduced to 15 degrees with repetitive motion, 
due to increased pain, 15 degrees left and right lateral flexion, 
with pain at the endpoints but no loss of motion with repetition, 
and 10 degrees left and right rotation with pain at the 
endpoints.  Repetition of rotation could not be performed due to 
the Veteran being unstable.  The examiner diagnosed the Veteran 
with degenerative disc disease of the lumbar spine.    

As alluded to above, to warrant a higher, 40 percent rating under 
the General Rating Formula, the evidence must show forward 
flexion limited to 30 degrees or less or favorable ankylosis of 
the thoracolumbar spine.  The Board notes, at the outset, that 
there has been no evidence of ankylosis of the spine.  Also, 
forward flexion has not been shown to be any worse than 60 
degrees.  Accordingly, the evidence of record does not support 
assignment of a rating in excess of 20 percent based on 
limitation of flexion or ankylosis.    

The Board emphasizes that there is also no basis under the 
General Rating Formula for a higher rating for the low back 
disability, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.).  
Although the Veteran was noted on the March 2007 and November 
2007 examinations to have some loss of motion due to pain on 
repetitive use, this additional functional loss was no more than 
five degrees in any direction.  Such findings are indicative of a 
loss of function no greater than that compatible with the 
existing 20 percent rating (i.e. forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees or combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees) and do not indicate a loss of 
function equivalent to flexion limited to 30 degrees or less or 
favorable ankylosis.  Additionally, Board notes that the 
generally moderate or mild limitations of the Veteran's daily 
activities due to the low back disability noted by the March 2007 
VA examiner are also compatible with the existing 20 percent 
rating.  Accordingly, a higher 40 percent rating is not warranted 
on the basis of functional loss.   

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating for 
the Veteran's service-connected low back disability.  In this 
case, however, separately compensable neurological manifestations 
of the Veteran's low back disability are not shown.  In this 
regard, the Board notes that the March 2006 VA examiner 
specifically conducted a neurological examination but did not 
diagnose any neurological disability associated with the 
Veteran's lumbosacral spine disability.  Accordingly, in the 
absence of separately ratable neurological impairment, there is 
no basis for assigning a rating in excess of 20 percent based on 
combined orthopedic and neurological impairment.  

Finally, the Board has considered whether the Veteran's service-
connected low back disability would warrant a higher rating on 
the basis of incapacitating episodes.  For purposes of evaluation 
under Diagnostic Code 5243, an incapacitating episode is defined 
as a period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician.  In the instant case, the 
objective medical evidence has not reflected any bed rest 
prescribed by a physician, and the Veteran has not alleged any 
incapacitating episodes.  Consequently, a higher rating on this 
basis is also not warranted.  

For all the foregoing reasons, the Board finds that there is no 
basis for assigning a higher 40 percent rating for the low back 
disability and thus, a rating in excess of 20 percent for the 
disability must be denied.   In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine. However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Right knee disability

In this case, the RO assigned a 10 percent rating for the 
Veteran's patellofemoral chondromalcia of the right knee pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5024, indicating that 
he has an unlisted disability rated on the basis of 
tenosynovitis.  Diagnostic Code 5024 indicates that tenosynovitis 
to be is rated as arthritis, degenerative, under Diagnostic Code 
5003, based on limitation of motion of the affected parts.  The 
Board notes that the Veteran's service connected right knee 
disability is also specifically characterized by degenerative 
arthritis, so that a rating under Code 5003 is otherwise 
appropriate.  

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion is limited to 60 degrees.  A rating of 10 percent 
requires limitation of flexion to 45 degrees.  A rating of 20 
percent requires limitation of flexion to 30 degrees, and a 
rating of 30 percent requires limitation of flexion to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires 
limitation of extension to 10 degrees. A rating of 20 percent 
requires limitation of extension to 15 degrees. A rating of 30 
percent requires limitation of extension to 20 degrees.  A rating 
of 40 percent requires limitation of extension to 30 degrees, and 
a rating of 50 percent requires limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a veteran who has arthritis 
and instability in his knees may receive separate ratings under 
Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997).  The VA General Counsel 
subsequently held that separate ratings are only warranted in 
these types of cases when a Veteran has limitation of motion in 
his knees to at least meet the criteria for a zero-percent rating 
under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 
8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there 
is probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).

VA's General Counsel has more recently held that separate ratings 
are also available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 
(2004).

Diagnostic Code 5257 provides ratings of 10, 20, or 30 percent 
for recurrent subluxation or lateral instability of the knee 
which is slight, moderate, or severe, respectively.  38 C.F.R. § 
4.71a, DC 5257.

On October 2006 VA orthopedic examination, the Veteran complained 
of pain and stiffness in the front of the knee with occasional 
locking with activity.  The symptoms were made a lot worse with 
squatting and stooping.  The Veteran reported that flare-ups were 
caused by weather changes.  Cold weather and damp weather caused 
the front of the right knee to hurt a lot worse.  Most of the 
pain was in the front of the knee.  The Veteran indicated that he 
did not use crutches, a brace or a cane.  He was not aware of any 
dislocation.   The Veteran did not report any inflammatory 
arthritis or constitutional symptoms.  The examiner noted that 
the knee condition had a minimal effect of the Veteran's 
occupation or daily activities and that the Veteran was able to 
drive a truck for many years until he had a heart attack.    

Physical examination revealed that the right knee demonstrated 
full extension to 140 degrees of flexion with no loss of motion 
on repetition.  This was all active and passive movement.  The 
right knee was not swollen and demonstrated intact collateral 
ligaments, negative Lachman sign, negative drawer sign and 
negative Mcmurray sign.  There was no evidence of any calf muscle 
atrophy.  The Veteran walked without a limp.  The right knee did 
demonstrate some rather significant patellofemoral crepitation 
with passive and active range of motion and the right patella 
subluxed laterally a little bit more than the left one giving him 
some very loose retinaculum on the medial side of the right knee 
and a rather hypermobile knee cap.  The examiner noted that he 
reviewed X-rays of the right knee and they were normal.  

The examiner diagnosed the Veteran with patellofemoral 
chondromalacia.  He commented that the condition was manifested 
mostly by pain and catching in the front of the knee with certain 
activities.  The examiner noted that it did not apparently result 
in any difficulty or limitation. The condition was stable and 
there was no X-ray of any severe arthritis.  The examiner noted 
that the major disability resulting from the symptoms described 
would be that the Veteran would find it very difficult to do any 
kind of job that involved squatting down or climbing ladders. 

In her August 2007 letter, the Veteran's wife noted that because 
of his knee problems, the Veteran walked slowly and used a cane.  
She indicated that he used to love to bowl but he could no longer 
enjoy the game as he had experienced falls on the alley when one 
or the other knee gave out.  He had fallen numerous times in the 
past few months at home and the wife had had to help him up.  
Additionally, she had been doing most of the driving as he would 
experience problems when holding his knees in the same position 
for a long period.  

During the November 2007 VA examination, the Veteran reported 
that he had pain in the right knee all the time.  He reported 
weakness, swelling, fatigability, lack of endurance and giving 
way but no stiffness, heat, redness or locking.  Flare-ups were 
caused by walking, standing, or any type of activity requiring 
weight-bearing.  The pain was severe.  Frequency and duration 
varied.  The pain was alleviated with the above mentioned 
treatments and rest.  The pain limited his functioning as he had 
to get off his leg.  He used a knee brace and a cane.  He 
reported no surgeries on the right knee and no episodes of 
dislocation, inflammatory arthritis, constitutional symptoms or 
prosthesis.  

The Veteran reported that the knee caused him to walk slower and 
limited the time he could stand.  He was able to perform basic 
activities of daily living.  He was having a hard time getting in 
and out of a truck he used to drive because of his knee.  

Examination of the knees revealed no obvious deformity.  No 
effusion or edema was noted.  Both knees were stable.  There was 
a lot of crepitus noted.  Range of motion of the right knee was 
from 0 degrees extension to 125 degrees flexion, reduced to 120 
degrees after repetition, due to increased pain.  An X-ray of the 
knee produced a diagnostic impression of degenerative articular 
cartilage loss in the lateral compartment of both knees, greater 
on the right; chondrocalcinosis of the meniscal cartilage 
bilaterally, greater on the right compatible with degenerative 
meniscal changes.  The examiner diagnosed the Veteran with 
patellofemoral syndrome with chondromalacia of the right knee and 
degenerative joint disease.  

Considering the evidence in light of the applicable criteria, the 
Board finds that a rating in excess of 10 percent for 
patellofemoral chondromalacia of the right knee with degenerative 
joint disease is not warranted on the basis of limitation of 
motion; however, a separate 10 percent rating is warranted on the 
basis of recurrent subluxation.

As mentioned, the Veteran's right knee chondromalacia patella, 
with degenerative joint disease (i.e. degenerative arthritis), is 
rated based on limitation of flexion and extension.  If arthritis 
is confirmed by X-ray, such as in this case, a 10 percent rating 
is assigned if limitation of motion of the joint involved is 
noncompensable under the corresponding diagnostic codes.  In the 
instant case, there has been no evidence of any limitation of 
extension in the right knee.  Flexion has been limited, but to no 
less than 125 degrees.   Hence, neither flexion nor extension has 
been limited to a compensable degree in either knee and there is 
thus no basis for the assignment of a rating in excess of 10 
percent on the basis of limitation of motion.

Even when functional loss associated with the Veteran's 
complaints of pain are considered (consistent with 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca), the pertinent evidence does not 
support assignment of any higher rating under Diagnostic Code 
5260 or 5261.  In this regard, the extent to which the Veteran 
has been able to painlessly flex and extend the right knee after 
repetition (i.e. to no less than 120 degrees and 0 degrees 
respectively) does not support even a compensable rating under 
either diagnostic code 5260 or 5261.  Additionally, there are no 
objective findings of record that motion has been additionally 
limited by weakness, fatigability or incoordination.  Hence, no 
initial rating greater than 10 percent is warranted on the basis 
of limitation of motion.  Further, the medical evidence provides 
no basis for assignment of separate ratings for limited flexion 
and extension for either knee.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

However, the record does provide a basis for a separate 10 
percent rating under Diagnostic Code 5257, for recurrent 
subluxation of right knee.  In this regard, the October 2006 VA 
examiner specifically found that the Veteran's right patella 
subluxed laterally a little more than the right one, a finding 
indicative of slight subluxation under Diagnostic Code 5257.  
Also, although the November 2007 VA examiner did not note any 
subluxation, it is not apparent from the record that he actually 
tested for it when he examined the Veteran.  Accordingly, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that a separate 10 percent rating for disability comparable 
to slight instability (i.e. slight subluxation) is warranted 
under Diagnostic Code 5257 for the entire rating period.   See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  A rating in excess of 10 
percent is not warranted under Diagnostic Code 5257 as more than 
slight recurrent subluxation has not been shown.  Also, there are 
no objective findings of any instability of the right knee, with 
the October 2006 VA examiner finding that the right knee 
demonstrated intact collateral ligaments and the November 2007 VA 
examiner finding that the right knee was stable.  
   
The record presents no basis for assignment of any other separate 
or higher rating for right knee disability under any other 
potentially applicable diagnostic code.  In the absence of any 
evidence of ankylosis, cartilage dislocation or removal, tibia or 
fibula impairment, or genu recurvatum, evaluation of the right 
knee disability under Diagnostic Codes 5256, 5258, 5259, 5262, or 
5263, respectively, is not appropriate. See 38 C.F.R. § 4.71a.

C.  Both disabilities

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.   Additionally, the Board 
finds that at no point relevant to this appeal have the 
disabilities under consideration been shown to be so exceptional 
or unusual as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the 
February 2009 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disabilities under consideration.  The 
rating schedule fully contemplates the described symptomatology, 
and provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the disabilities under consideration, 
pursuant to Hart (cited above); that a rating in excess of 20 
percent for the lumbosacral spine disability and a rating in 
excess of 10 percent for the right knee disability on the basis 
of limitation of motion is not warranted; and that a separate 10 
percent, but no higher, rating on the basis of recurrent 
subluxation is warranted.  In reaching the conclusion to deny any 
higher ratings for both disabilities, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against 
assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for degenerative joint disease of the left 
knee, status post meniscal debridement, including as secondary to 
service connected right knee and low back disabilities is denied.

A rating in excess of 20 percent for spondylolisthesis of the 
lumbosacral spine with degenerative disc disease is denied.

A rating in excess of 10  percent for patellofemoral 
chondromalacia of the right knee on the basis of limitation of 
motion is denied.

A 10 percent, but no higher, rating for patellofemoral 
chondromalacia of the right knee on the basis of recurrent 
subluxation is granted subject to the legal authority governing 
the payment of VA compensation. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU is warranted.  

A TDIU may be assigned when a schedular rating is less than total 
if, when there is only one service-connected disability, the 
disability is rated at 60 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2009).  A total disability 
rating may also be assigned on an extra-schedular basis, in 
exceptional cases, and pursuant to specifically prescribed 
procedures, for a Veteran who is unable to secure and follow a 
substantially gainful occupation (i.e. is unemployable) by reason 
of a service- connected disability, but who fails to meet the 
percentage requirement set forth in section 4.16(a).  See 38 
C.F.R. § 4.16(b) (2009).

In the December 2007 rating decision, the RO considered the 
Veteran's claim  for a TDIU on both a schedular and extra-
schedular basis.   However, because the Board has now granted a 
separate 10 percent rating for the Veteran's right knee 
disability, the RO, in order to afford the Veteran appropriate 
due process, must assign the separate 10 percent rating, and then 
must reconsider the claim for a TDIU in light of this additional 
disability.  

Prior to completing the necessary action relating to 
reconsidering the claim for a TDIU, to ensure that all due 
process requirements are met, the RO should give the appellant 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal, explaining that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted prior to adjudicating the claim for a TDIU, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for a TDIU that is not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a TDIU, in light 
of the Veteran's additional, separately 
rated recurrent subluxation of the right 
knee, to include on an extra-schedular 
basis pursuant  to 38 C.F.R. § 4.16(b), in 
light of all pertinent evidence and legal 
authority.

4.  If the claim for a TDIU remains denied, 
the RO should furnish to the Veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time period 
for response.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate. 

action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112(West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


